Title: John Quincy Adams to John Adams, 17 May 1781
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      Leyden May the 17th 1781
     
     I reciev’d this morning your letter of the 14th. in which you speak of Poetry, and although I have not read much of it, yet I always admired it, very much.
     I take the Delft Dutch paper to learn to read the language. To day there is a report which I read in it that Admiral Kingsbergen had taken fourteen of the German Transports, but this is only a report.
     Inclosed is a letter which I reciev’d this morning, I should have sent it by Mr. Thaxter (who is arrived here with Mr. Guild) but he says that it would be better to send it, this night. I will write to brother Charles by Mr. Thaxter.
     
      I am your dutiful Son,
      John Quincy Adams
     
    